DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 
Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities: 
it is suggested line 6 of Claim 1 and line 6 of Claim 5 be amended to recite the composition containing a polyol
it is suggested lines 12 - 13 of Claim 1, lines 10 - 11 of Claim 5, and lines 5 - 6 be amended to recite, for example “and is a group having the following partial structural formula (A)”;
based on the amendments made to all claims and the concurrently filed remarks, it appears the structure of formula (B) should be deleted from Claims 1, 5, and 6.  Also, the comma appearing before the structure of formula (B) in Claim 6 should be deleted; and
Claim 6 should be amended to recite “the method comprises” and “the composition containing a polyol;”

Applicant is advised that should Claim 1 be found allowable, Claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a lack of antecedent basis for “the” resin premix recited in Claim 6.  For the purposes of further examination, the claim will be interpreted as setting forth preparing a resin premix.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-102177 to Maruoka et al.  For the purposes of examination, citations for Maruoka et al. are taken from the English translation of the document provided to the Office by applicant on November 16, 2020.
Regarding Claims 1 and 2.  Maruoka et al. teaches a method of making a polyurethane foam comprising providing a polyisocyanate and a resin premix.  The resin premix is prepared by adding a flame retardant to a polyol (Paragraph 0066; 0206 - 0208).  A polyisocyanate is then added to the resin premix containing the flame retardant and the obtained mixture is foamed (Paragraph 0205); the flame retardant will thus be incorporated into the polyurethane foam.
The flame retardant is a compound represented by the following formula (1):

    PNG
    media_image1.png
    316
    376
    media_image1.png
    Greyscale

wherein each =R is represented by the following partial structural formula (A):

    PNG
    media_image2.png
    240
    338
    media_image2.png
    Greyscale

and wherein each R is the same or different from each other and represents a hydrogen atom or a C1 -  C20 hydrocarbon group (Paragraphs 0011 – 0014).
Maruoka et al. does not expressly characterize the disclosed method as a method for reducing a volatile organic compound in a polyurethane foam.  However, Maruoka In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 3.  Maruoka et al. teaches the method of Claim 3 wherein the polyurethane foam is the reaction product of a composition for a polyurethane foam which comprises a polyol and a polyisocyanate (Paragraph 0205).  The flame retardant compound, i.e. the compound of formula (1), is provided in an amount of up to 20,000 ppm (Paragraph 0119).  

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-102177 to Maruoka et al.  For the purposes of examination, citations for Maruoka et al. are taken from the English translation of the document provided to the Office by applicant on November 16, 2020.
Regarding Claim 5.  Maruoka et al. teaches a method of making a polyurethane foam comprising providing a polyisocyanate and a resin premix.  The resin premix is prepared by adding a flame retardant to a polyol (Paragraph 0066; 0206 - 0208). A polyisocyanate is then added to the resin premix containing the flame retardant and the obtained mixture is foamed (Paragraph 0205); the flame retardant will thus be incorporated into the polyurethane foam.
The flame retardant is a compound represented by the following formula (1):

    PNG
    media_image1.png
    316
    376
    media_image1.png
    Greyscale

wherein each =R is represented by the following partial structural formula (A):

    PNG
    media_image2.png
    240
    338
    media_image2.png
    Greyscale

1 -  C20 hydrocarbon group (Paragraphs 0011 – 0014).
Maruoka et al. does not expressly characterize the disclosed method as a method for producing a polyurethane foam having a reduced content of a volatile organic compound.  However, Maruoka et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts, including the instantly claimed compound of formula (1).  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam in which the content of a volatile organic compound is reduced, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-102177 to Maruoka et al.  For the purposes of examination, citations for Maruoka et al.  by applicant on November 16, 2020.
Regarding Claim 6.  Maruoka et al. teaches a resin premix comprising a flame retardant and a polyol (Paragraph 0066; 0206 - 0208).  The resin premix may be provided in a method in which a polyisocyanate is added to the resin premix containing the flame retardant and then this mixture is foamed (Paragraph 0205); the flame retardant will thus be incorporated into the polyurethane foam.
The flame retardant is a compound represented by the following formula (1):

    PNG
    media_image1.png
    316
    376
    media_image1.png
    Greyscale

wherein each =R is represented by the following partial structural formula (A):

    PNG
    media_image2.png
    240
    338
    media_image2.png
    Greyscale

and wherein each R is the same or different from each other and represents a hydrogen atom or a C1 -  C20 hydrocarbon group (Paragraphs 0011 – 0014).
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-102178 to Maruoka et al.  For the purposes of examination, citations for Maruoka et al. are taken from a machine translation of the document obtained from the European Patent Office, except where expressly noted.
Regarding Claims 1 and 2.  Maruoka et al. teaches a method of making a polyurethane foam comprising providing a polyisocyanate and a resin premix.  The resin premix is prepared by adding a flame retardant to a polyol.  A polyisocyanate is then added to the resin premix containing the flame retardant and the obtained mixture is foamed (Paragraphs 0001; 0014 - 0015; and 0178); the flame retardant will thus be incorporated into the polyurethane foam.
The flame retardant is a compound represented by the following formula (1):

    PNG
    media_image3.png
    649
    711
    media_image3.png
    Greyscale

wherein each R1 is the same or different from each other and represents a hydrogen atom or a C1 -  C20 hydrocarbon group (Paragraphs 0011 – 0012 in original document and machine translation).
Maruoka et al. does not expressly characterize the disclosed method as a method for reducing a volatile organic compound in a polyurethane foam.  However, Maruoka In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 3.  Maruoka et al. teaches the method of Claim 3 wherein the polyurethane foam is the reaction product of a composition for a polyurethane foam which comprises a polyol and a polyisocyanate (Paragraphs 0001; 0014; and 0178).  The flame retardant compound, i.e. the compound of formula (1), is provided in an amount of up to 20,000 ppm (Paragraph 0086).  

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-102178 to Maruoka et al.  For the purposes of examination, citations for Maruoka et al. are taken from a machine translation of the document obtained from the European Patent Office, except where expressly noted.
Regarding Claim 5.  Maruoka et al. teaches a method of making a polyurethane foam comprising providing a polyisocyanate and a resin premix.  The resin premix is prepared by adding a flame retardant to a polyol.  A polyisocyanate is then added to the resin premix containing the flame retardant and the obtained mixture is foamed (Paragraphs 0001; 0014 - 0015; and 0178); the flame retardant will thus be incorporated into the polyurethane foam.
The flame retardant is a compound represented by the following formula (1):

    PNG
    media_image3.png
    649
    711
    media_image3.png
    Greyscale

1 is the same or different from each other and represents a hydrogen atom or a C1 -  C20 hydrocarbon group (Paragraphs 0011 – 0012 in original document and machine translation).
Maruoka et al. does not expressly characterize the disclosed method as a method for producing a polyurethane foam having a reduced content of a volatile organic compound.  However, Maruoka et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts, including the instantly claimed compound of formula (1).  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam in which the content of a volatile organic compound is reduced, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-102178 to Maruoka et al.  For the purposes of examination, citations for Maruoka et al. are taken from a machine translation of the document obtained from the European Patent Office, except where expressly noted.
Regarding Claim 6.  Maruoka et al. teaches a resin premix comprising a flame retardant and a polyol (Paragraphs 0014 - 0015).  The resin premix may be provided in a method in which a polyisocyanate is added to the resin premix containing the flame retardant and the obtained mixture is foamed (Paragraphs 0001; 0014 - 0015; and 0178); the flame retardant will thus be incorporated into the polyurethane foam.
The flame retardant is a compound represented by the following formula (1):

    PNG
    media_image3.png
    649
    711
    media_image3.png
    Greyscale

1 is the same or different from each other and represents a hydrogen atom or a C1 -  C20 hydrocarbon group (Paragraphs 0011 – 0012 in original document and machine translation).
Maruoka et al. does not expressly characterize the resin premix as a resin premix for producing a polyurethane foam having a reduced content of a volatile organic compound.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Maruoka et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a resin premix which produces a polyurethane foam having a reduced content of a volatile organic compound, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-132179 to Inoue et al.  For the purposes of examination, citations for Inoue et al.  are .
Regarding Claim 6.  Inoue et al. teaches a polyol premix for a polyurethane foam comprising a polyalkylene glycol/polyol (Paragraph 0071).  The polyalkylene glycol/polyol is prepared with an iminophosphazenium salt catalyst and would therefore be expected to comprise a residual quantity thereof (Paragraphs 001 and 0056).  The iminophosphazenium salt has the following formula:

    PNG
    media_image4.png
    235
    312
    media_image4.png
    Greyscale

wherein R1 and R2 are each independently a hydrogen atom or a C1 to C20 hydrocarbon group (Paragraphs 0017 – 0018 in original document and machine translation).
Instant Claim 6 is directed to resin premix composition.  As such, limitations directed to a method in which the resin premix composition is prepared and used are not further limiting in so far as the resin premix composition itself is concerned.
Inoue et al.  does not expressly characterize the resin premix as a resin premix for producing a polyurethane foam having a reduced content of a volatile organic In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered.  The concurrently filed amendments are sufficient to overcome all outstanding rejections made under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in view of 2014/0155506 to Maruoka et al., and on the ground of nonstatutory double patenting over U.S. Patent No. 10,494,469.  However, the instant application is not in condition for 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MELISSA A RIOJA/Primary Examiner, Art Unit 1768